     Case 2:18-cv-01271-KJM-JDP Document 75 Filed 09/30/20 Page 1 of 1
1

2

3

4

5

6

7                                     UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10    WILLIAM HOUSTON,                                 No. 2:18-cv-1271-KJM-EFB P
11                       Plaintiff,
                                                       ORDER APPOINTING COUNSEL
12           v.
13    BAKER,
14                       Defendant.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. The court finds the appointment of counsel for plaintiff warranted in light of the

18   approaching pretrial conference set for 10:30 AM on November 6, 2020. Brian C. McComas has

19   been selected from the court’s pro bono attorney panel to represent plaintiff and has agreed to be

20   appointed.

21          Accordingly, IT IS HEREBY ORDERED that:

22      1. Brian C. McComas is appointed as plaintiff’s counsel in the above entitled matter.

23      2. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

24          spark@caed.uscourts.gov if he has any questions related to the appointment.

25      3. The Clerk of the Court is directed to serve a copy of this order on Brian C. McComas,

26          Law Office of B.C. McComas, 77 Van Ness Ave., Suite 101, PMB 1605, San Francisco,

27          CA 94102.

28   DATED: September 30, 2020.

                                                       1
